Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 12/16/2020 amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hakamata et al. (US 2009/0255657), and further in view of Helmut (WO 2008151680 A1) and Beatenbough et al. (US 4,997,035).
Regarding claims 1, 2, and 3, Hakamata et al. discloses a tank of a heat exchanger including a plurality of tubes (8a) that are arranged side by side in an arrangement direction (Figure 1: Direction “X”) and in which a fluid flows (Paragraph 51), the tank comprising:

While Hakamata et al. discloses the tank body as having an inner surface and an outer surface having a flat portion such that the inner surface and the flat portion of the outer surface are opposite sides of the tank body (Annotated figure 3), Hakamata et al. does not teach or disclose the inner surface as having a corrugated portion that has a plurality of protruding portions and a plurality of recessed portions being arranged alternately.
Helmut teaches a heat exchanger, comprising: a tank body (4), a core plate (3), and a plurality of tubes (1), where (Claim 1) the tank body has an inner surface (Annotated Figures 15 and 16) providing a corrugated portion that has a plurality of protruding portions (Annotated Figures 15 and 16) and a plurality of recessed portions (Annotated Figures 15 and 16) being arranged alternately, and an outer surface having a flat portion (Annotated Figures 15 and 16), the corrugated portion of the inner surface and the flat portion of the outer surface are opposite sides of the tank body (Annotated Figures 15 and 16), where a distance between one of the plurality of protruding portions and another one of the plurality of protruding portions that is opposed to the one of the plurality of protruding portions in the width direction (D1) is smaller than a length of each 
Further, while the combination of Hakamata and Helmut teaches a heat exchanger comprising a tank body having inner and outer surfaces, where the inner surface defines a corrugated portion having a plurality of alternately arranged protruding and recessed portions, the combination of Hakamata and Helmut does not teach or disclose a tank having a flat outer surface that is opposite the corrugated portion of the inner surface.
Beatenbough et al. teaches a heat exchanger, comprising: a tank body (30), a core plate (10), and a plurality of tubes (11), where the tank body has an inner surface (Figure 1) providing a corrugated portion that has a plurality of protruding portions (27) and a plurality of recessed portions (28) being arranged alternately, and an outer surface having a flat portion (34), where the corrugated portion of the inner surface and 

    PNG
    media_image1.png
    538
    604
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    314
    504
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    316
    674
    media_image3.png
    Greyscale

Regarding claim 4, Hakamata et al. discloses a tank of a heat exchanger as discussed above, further comprising: a gasket (10) that is elastically deformable and seals between the core plate and the tank body (Paragraph 63), where the core plate includes: a tube connection surface (Annotated Figure 4), a sealing surface (4f) on which the gasket is disposed (Figure 3), and an inclined surface (4d) extending from the tube connection surface to the sealing surface (Figures 3 and 4, see also Figure 7), where the inclined surface is inclined with respect to the longitudinal direction (Figure 3).
Regarding claim 5, Hakamata et al. discloses a tank of a heat exchanger as discussed above, where the inclined surface is inclined with respect to the sealing surface (Figures 3 and 4, see also Figure 7).
Regarding claim 6, Hakamata et al. discloses a tank of a heat exchanger as discussed above, where at least a part of the tube connection surface is in parallel with the sealing surface (Figure 3, annotated Figure 4, see also Figure 7).
Regarding claim 9, Hakamata et al. discloses a tank of a heat exchanger as discussed above, where the tank body is fixed to the core plate by crimping (Figures 21-22 for example).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hakamata et al. (US 2009/0255657), Helmut (WO 2008151680 A1), and Beatenbough et al. (US 4,997,035), and further in view of Beamer et al. (US 4,881,594).
Regarding claim 7, Hakamata et al. discloses a tank of a heat exchanger as discussed above.  While Hakamata et al. discloses that inclined surface of the core plate opposes the inner surface of the tank body (Figures 3-4), Hakamata et al. does not teach or disclose the core plate as including a plurality of ribs on the inclined surface.
Beamer et al. teaches a heat exchanger, comprising: a tank body (10), a core plate (16), and a plurality of tubes (20), where the core plate includes a plurality of ribs (38) on an inclined surface (Figure 2: See Region 34), the plurality of ribs opposing an inner surface of the tank body (Figure 2), where the plurality of ribs includes a plurality of outer ends in a width direction (Annotated Figure 2, see also Figures 1-5), where a sealing surface (Figure 2: See location of 32) includes an inner end in the width direction (Annotated Figure 2), and where the inner end of the sealing surface is located on an outer side of the plurality of outer ends of the plurality of ribs in the width direction (Annotated Figure 2, see also Figures 1-5).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the core plate as disclosed by Hakamata et al. with a plurality of ribs as taught by Beamer 

    PNG
    media_image4.png
    468
    547
    media_image4.png
    Greyscale


Regarding claim 8, Hakamata et al. discloses a tank of a heat exchanger as discussed above.  While Hakamata et al. discloses that inclined surface of the core plate opposes the inner surface of the tank body (Figures 3-4), Hakamata et al. does not teach or disclose the core plate as including a plurality of ribs on the inclined surface.
Beamer et al. teaches a heat exchanger, comprising: a tank body (10), a core plate (16), and a plurality of tubes (20), where the core plate includes a plurality of ribs (38) on an inclined surface (Figure 2: See Region 34), the plurality of ribs opposing an inner surface of the tank body (Figure 2), where a stepped portion (Annotated Figure 2) is located between the inclined surface and a sealing surface (Figure 2: See location of .

Response to Arguments
Regarding the statements on page 7, line 1 to page 8, line 2:
Applicant’s statements regarding claim interpretation under 35 USC 112(f) are noted.

Regarding the arguments on page 8, lines 12-22:
Applicant alleges that the cited art does not teach or disclose applicant’s claimed disclosure, that there is no motivation to combine the cited art, that the cited art teach away from applicant’s heat exchanger tank, and that applicant’s claimed disclosure recites an improved heat exchanger tank that is more efficient, advantageous, and eliminates various negative features associated with the cited art.  Applicant's arguments have been fully considered but they are not found to be persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 

Regarding the statements on page 9, lines 1-9:
Applicant’s statements regarding disclosed invention are noted.

Regarding the arguments on page 10, line 1 to page 12, line 5:
Applicant alleges that the cited art does not teach or disclose claim 1 as amended in that Hakamata and Helmut do not teach or disclose a tank having a flat outer surface that is opposite the corrugated portion of the inner surface.  Applicant's arguments have been fully considered but they are not found to be persuasive.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.

Regarding the arguments on page 12, lines 6-9:
Applicant alleges that dependent claims 2-9 are allowable by virtue of dependency from claim 1.  Applicant's arguments have been fully considered but they are not found to be persuasive for the reasons as discussed above.

Regarding the arguments on page 12, line 10 to page 13, line 5:
Applicant alleges that Hakama is an improper primary reference and Helmut and Beamer are improper secondary references for the reasons as discussed above.  

Applicant also states that “the key to supporting any rejection under 35 U.S.C. § 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious” and that “rejections on obviousness cannot be sustained by mere conclusory statements”, and alleges that “the Examiner’s conclusory statements are insufficient to establish a prima facie rejection because no articulated reasoning with rational underpinning was given, and no explanation as to exactly how the combination or modification could have been made was provided” and therefore “the Examiner has failed to identify any motivation by one of ordinary skill in the art to combine or modify the art to arrive at the claimed disclosure other than the impermissible use of hindsight”.
Applicant's arguments have been fully considered but they are not found to be persuasive.  The arguments are unclear as it is not evident if the above arguments are directed to the rejections of record in the office action of 9/16/2020 or if the above arguments are preemptive arguments directed to the cited art of record with regard to the claims as amended.
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Regarding the arguments on page 13, lines 6-16:
Applicant alleges that the claims as amended are allowable for the reasons as discussed above.  Applicant's arguments have been fully considered but they are not found to be persuasive for the reasons as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763